

115 S1923 IS: Background Check Completion Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1923IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Blumenthal (for himself, Mrs. Feinstein, Mr. Murphy, Ms. Warren, Mr. Durbin, Mrs. Gillibrand, Ms. Hirono, Mr. Whitehouse, Mr. Menendez, Mr. Reed, Mr. Kaine, Mr. Cardin, Mr. Booker, Mr. Markey, Mr. Coons, Mr. Casey, Mr. Van Hollen, Ms. Duckworth, Mr. Wyden, Ms. Harris, Mr. Sanders, Ms. Hassan, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit firearms dealers from selling a firearm prior to the completion of a background check. 
	
 1.Short titleThis Act may be cited as the Background Check Completion Act of 2017. 2.Completion of background checksSection 922(t)(1)(B) of title 18, United States Code, is amended—
 (1)by striking (i); (2)by striking ; or and inserting ; and; and
 (3)by striking clause (ii).